 Case 3:20-cv-01493-LAB Document 8 Filed 08/10/20 PageID.82 Page 1 of 3



 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                      SOUTHERN DISTRICT OF CALIFORNIA
 7   JOSE LUIS TECZON-MARIN,                CASE NO.: 20-CV-1493-LAB
 8   and                                    Hon. Larry A. Burns
     FEDERAL DEFENDERS OF SAN               Courtroom 14A
 9   DIEGO, INC.,                           Date: TBD
                                            Time: TBD
10
     Petitioners,
11                                          ORDER DISMISSING PETITION FOR
     v.                                     WRIT OF MANDAMUS
12
13   MITCHELL    D.   DEMBIN,
14   UNITED STATES MAGISTRATE
     JUDGE,
15
16   Respondent;
17   and
18   UNITED STATES,
     Real party in interest
19
20         To a litigant with a hammer, every adverse order looks like a nail. Petitioner
21   Jose Luis Teczon-Marin, armed with the hammer of recent sister-court decisions
22   barring Department of Homeland Security agents from making arrests in state
23   courthouses, seeks a Writ of Mandamus directing Judge Mitchell D. Dembin to
24   grant Teczon’s Motion to Prevent Unlawful Civil Arrest. See United States v.
25   Teczon-Marin, Case No. 19-mj-23096-MDD-1, Dkt. 42, 43. But the challenged
26   order isn’t the nail Teczon hoped for. Judge Dembin’s denial isn’t at odds with
27   those non-binding decisions—he denied the Motion because it was untimely.
28
 Case 3:20-cv-01493-LAB Document 8 Filed 08/10/20 PageID.83 Page 2 of 3



 1   Because the Court perceives no error, the Petition for a Writ of Mandamus is
 2   DISMISSED.
 3         A Writ of Mandamus is an “extraordinary remedy” justified only in
 4   “exceptional circumstances amounting to a judicial usurpation of power.” Bauman
 5   v. U.S. Dist. Ct., 557 F.2d 650, 654 (9th Cir. 1977) (internal marks and citations
 6   omitted). Teczon doesn’t establish any such usurpation. Instead, the Writ Petition
 7   skirts the decisive timeliness issue, offering weakly that the docket doesn’t reflect
 8   the motion filing deadline and pointing out that Judge Dembin granted leave to file
 9   additional motions. But this is only half the story. Judge Dembin only granted leave
10   to file “additional motions indicated by new discovery or investigation” after the
11   January 21, 2020 motion hearing. See Teczon-Marin, Dkt. 23-1 at 41 (emphasis
12   added). The Motion fell outside these express limits—Teczon doesn’t dispute that
13   his Motion “was not based on new facts or new law.” Teczon-Marin, Dkt. 40. So
14   Judge Dembin properly exercised discretion in denying it as untimely. See, e.g.,
15   U.S. v. Torres, 908 F.2d 1417, 1424 (9th Cir. 1990).
16         Even if the Motion had been timely, Teczon isn’t entitled to a Writ of
17   Mandamus. For one thing, Teczon hasn’t been harmed at all, much less “damaged
18   or prejudiced in a way not correctable on appeal.” Bauman, 557 F.2d at 654. Teczon
19   imagines that a Writ of Protection would prevent DHS agents from arresting him.
20   But a Writ of Protection can’t do that—it only notifies the reader of a privilege
21   whose existence and applicability are wholly independent of the Writ. See, e.g.,
22   Bridges v. Sheldon, 7 F. 17, 44 (D. Vt. 1880) (Writ of Protection “neither establishes
23   nor enlarges the privilege, but merely sets it forth”); Ex parte M’Neil, 6 Mass. 264
24   (1810) (holder of Writ of Protection still amenable to civil arrest if the holder is not
25   entitled to claim privilege). Teczon wasn’t “damaged or prejudiced” by the refusal
26   to issue a document that establishes no privilege against arrest and holds no power
27   to prevent it, so a Writ of Mandamus isn’t necessary to correct any harm. See
28   Bauman, 557 F.2d at 654.

                                                2
 Case 3:20-cv-01493-LAB Document 8 Filed 08/10/20 PageID.84 Page 3 of 3



 1         Alternatively, construing the Motion as a request for injunction, it was
 2   properly denied. First, denial of the Motion won’t irreparably harm Teczon. If he is
 3   taken into Immigration and Customs Enforcement’s custody, he will be accorded
 4   due process. And second, Judge Dembin couldn’t enjoin Teczon-Marin’s
 5   arrest: Magistrate Judges are not authorized by law to issue injunctive relief.
 6   28 U.S.C. § 636(b)(1)(A).
 7         There was no error here so the Petition for a Writ of Mandamus is
 8   DISMISSED.
 9
10   Dated: August 10, 2020
                                          HONORABLE LARRY A. BURNS
11                                        United States District Court Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3
